Citation Nr: 0326837	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1969.  He died on September [redacted], 2001; the appellant asserts 
she is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The appellant has perfected her 
appeal for her claims of entitlement to service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1310 (West 2002) and entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 (West 2002).  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  A 
"surviving spouse" is a person of a sex opposite the 
veteran whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2003) (valid under the law where the 
marriage took place) and who was the spouse of the veteran at 
the time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in 38 C.F.R. § 3.55 (2003) (governing reinstatement of 
benefits eligibility based upon terminated marital 
relationships), has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b) (2003).  

Dependency and indemnity compensation benefits for survivors 
of certain veterans rated totally disabled at time of death 
under 38 U.S.C.A. § 1318 (West 2002) may be awarded to a 
surviving spouse, even though a veteran died of nonservice-
connected causes, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; or 
(ii) rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death.  38 C.F.R. § 3.22(a) 
(2003).  See 38 C.F.R. § 3.22(b) (2003) (for definition of 
"entitled to receive").  To be entitled to benefits under 
this section, a surviving spouse must have been married to 
the veteran (1) for at least one year immediately preceding 
the date of the veteran's death; or (2) for any period of 
time if a child was born of the marriage, or was born to them 
before the marriage.  38 C.F.R. § 3.322(d) (2003).  

The appellant's status as the "surviving spouse" is at 
issue in this case.  In her September 2001 DIC application 
and in an October 2001 response to a VA inquiry, the 
appellant noted that the veteran left the home in August or 
September 2000 either for "personal reasons" or for "no 
reason."  She stated that the veteran contributed to the 
support of their children and visited daily, though there was 
no divorce or written agreement as to separation or divorce.  
The RO asked for information about this issue in October 
2001, and the appellant provided information in response, 
though there is no indication in the rating action that the 
RO adjudicated that aspect of the claim.  

Assuming (without deciding here) that the appellant is the 
"surviving spouse", the Board concludes that there may be 
outstanding evidence that might be necessary to substantiate 
the claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326 
(2003).  VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

The death certificate indicated that the place of death was 
Santa Isabel, Puerto Rico.  There was no indication whether 
he died at home, at a medical facility, or at some other 
location.  VA clinical records show that through July 2001 he 
was being following for various maladies, including service-
connected PTSD and nonservice-connected chronic liver 
disease, hepatitis C, and a long history of alcohol and drug 
abuse.  Records of any treatment from July 2001 until his 
death on September [redacted], 2001, would be necessary to fully 
adjudicate the cause of death.  

Moreover, the record includes a VA clinical record in 
November 1971 documenting a period of VA hospitalization for 
heroin and opium detoxication.  The clinical record indicated 
that the appellant had a four-year history of drug use, which 
would place the onset of that use in 1967, the year he 
entered service.  It was also noted as history that the 
appellant had on two prior occasions undergone methadone 
programs, but in each case returned to drug use.  Records of 
this VA treatment and information as to any other VA or 
service treatment prior to November 1971 are necessary to 
adjudicate the claims.  

The case is REMANDED for the following development:

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.  

2.  Ask the appellant to provide any 
information as to treatment the veteran 
received for drug or alcohol dependence, 
including any treatment prior to November 
1971 involving a methadone program.  Ask 
her to either obtain records of that 
treatment and provide copies of those 
records to the RO, or, if necessary, 
provide VA with authorization to obtain 
such records for her.  Associate all 
documents obtained with the claims file.  

3.  Ask the appellant to provide 
information as to the place of the 
veteran's death (e.g., at home, at a 
medical facility, or at some other 
location), and as to any medical or 
psychological treatment the appellant 
received from July to September 2001.  If 
the appellant identifies VA medical 
facilities, contact those facilities and 
obtain records of the treatment.  If the 
appellant identifies non-VA medical 
facilities, inform the appellant of the 
need to submit copies of any records of 
the treatment or to authorize VA to 
assist her in obtaining such records.  
Associate all documents obtained with the 
claims file.  

4.  Obtain from the VA Medical Center 
(VAMC) in Bronx, New York, copies of all 
treatment records covering a November 
1971 hospitalization for heroin and opium 
detoxication.  Associate all records 
obtained with the claims file.  If the 
Bronx VAMC is unable to locate such 
records or to substantiate such 
treatment, ask it to so state.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death under 
38 U.S.C.A. § 1310 (West 2002) and 
entitlement to compensation under 
38 U.S.C.A. § 1318 (West 2002).  
Specifically make a finding as to whether 
the appellant is the surviving spouse of 
the veteran.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




